DETAILED ACTION
Election/Restrictions
In light of the interview with Applicant’s representative on February 3, 2022, the restriction requirement mailed on December 30, 2021 has been withdrawn.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to purported merits of the invention. Specifically, the abstract states, "[a]dditionally, the contacts with various and different structures are positioned accordingly on the active surface of the die of the WLCSP to reduce failures that may result from the WLCSP being exposed to thermal cycling or the WLCSP being dropped."  (emphasis added). Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1, 4, 6 – 8, 12, 13 and 16 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2007/0007665 to Clevenger et al.
Regarding claim 1, Clevenger et al. teach a device (Fig. 1, for example), comprising: 
a die (12; ¶ [0010]) including an active surface with a plurality of contact pads (7A-C) and a passive surface; 
a conductive layer (15B,D,F) coupled to the plurality of contact pads of the die; 
a first contact (16) coupled to the conductive layer, the first contact having a first height (H3); 
a second contact (14) coupled to the conductive layer, the second contact having a second height (H2) that is less than the first height; and 
a first conductive structure (11) on the first contact, the first conductive structure having a third height (D3); 
a second conductive structure (9) on the second contact, the second conductive structure having a fourth height (D2) that is greater than the third height.
	Regarding claim 4, Clevenger et al. teach a device, wherein: 
a first total height of the first contact (16) and the first conductive structure (11) that extends from a surface of the first contact coupled to the conductive layer to a first point that is furthest away from the active surface of the die; and 
a second total height of the second contact (14) and the second conductive structure (9) that extends from a surface of the second contact coupled to the conductive layer to a second point that is further away from the active surface of the die, the second total height is substantially equal to the first total height.
	Regarding claim 6, Clevenger et al. teach a device, wherein: 
the first conductive structure (11) has a first point that is furthest away from the first contact; and 
the second conductive structure (9) has a second point that is furthest away from the second contact and is substantially co-planar with the first point of the first contact.
	Regarding claim 7, Clevenger et al. teach a device, the fourth height (D2) of the second conductive structure is greater than the second height (H2) of the second contact; and the third height (D3) of the first conductive structure is less than the first height (H3) of the first contact.
	Regarding claim 8, Clevenger et al. teach a device, comprising: 
a die (12; ¶ [0010]) having an active surface and a passive surface; 
a first solder structure (11) on the active surface of the die, the first solder structure having a first height (D3) and a first point that is furthest away from the active surface of the die; and 
a second solder structure (9) on the active surface of the die, the second solder structure having a second height (D2) greater than the first height and a second point that is furthest away from the active surface of the die, the second point being substantially co-planar with the first point.
	Regarding claim 12, Clevenger et al. teach a device, further comprising: 
a plurality of contact pads (15D,F) on the active surface of the die; 
a first contact (16) physically coupled to a first respective contact pad of the plurality of contact pads and the first solder structure (11), the first contact having a third height (H3), the first contact located between the first respective contact pad and the first solder structure;   
a second contact (14) physically coupled to a second respective contact pad of the plurality of contact pads and the second solder structure (9), the second contact having a fourth height (H2) that is less than the third height, the second contact located between the second respective contact pad and the second solder structure.
	Regarding claim 13, Clevenger et al. teach a method, comprising: 
forming a first conductive structure on an active side of a die including: 
forming a first contact structure (15D, F); and 
forming a first solder structure (11) with a first height (D3), with a first point furthest away from the active side of the die, and on the first contact structure; and 
forming a second conductive structure on the active side of th
forming a second solder structure (9) with a second height (D2) that is greater than the first height and a second point furthest away from the active side of the die, the second point being substantially co-planar with the first point in a plane that is parallel to the active side of the die.
Regarding claim 16, Clevenger et al. teach a method, further comprising: 
forming a first contact (16) with a third height (H3) on the active side of the die; and
forming a second contact (14) with a fourth height (H2) less than the third height on the active side of the die.
Regarding claim 17, Clevenger et al. teach a method, wherein: 
forming the first conductive structure includes forming the first conductive structure on the first contact; and 
forming the second conductive structure includes forming the second conductive structure on the second contact.
Regarding claim 18, Clevenger et al. teach a method, wherein a sum of the first height of the first conductive structure and the third height of the first contact is substantially equal to a sum of the second height of the second conductive structure and the fourth height of the second contact.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clevenger et al.
Regarding claim 2, Clevenger et al. do not teach a device, further comprising: a first repassivation layer on the active surface of the die; and 
a second repassivation layer on the first repassivation layer and the conductive layer.
	Passivation layers are well known in the art and commonly used for the purpose of providing protection for exposed device layers. Here, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide passivation for the chip (12) and the substrate (4) since it is desirable to provide protection from the environment. Providing the passivation layers would have resulted in a first and second passivation layer on the active surface of the die.
	Regarding claim 9, Clevenger et al. teach a device, further comprising: 
a first contact (16) with a third height (H3) on the active surface of the die, the first contact is coupled to the first solder structure; and 
a second contact (14) with a fourth height (H2) less than the third height of the first contact on the active surface of the die, the second contact is coupled to the second solder structure.
Clevenger et al. do not teach a device comprising a repassivation layer on the active surface of the die, the repassivation layer extends between the first contact and the second contact. Passivation layers are well known in the art and commonly used for the purpose of providing protection for exposed device layers. Here, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide passivation for the chip (12) since it is desirable to provide protection from the environment.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clevenger et al. as applied to claim 13 above, and further in view of US Patent No. 10,312,208 to Xue et al.
Regarding claims 14 and 15, Clevenger et al. do not teach a method, wherein forming the first conductive structure and forming the second conductive structure comprises: placing a stencil on an active side of the die, the stencil having openings aligned with contact pads on the active side of the die and filling the openings of the stencil with a conductive material and removing excess portions with a squeegee. 
	Xue et al. teach forming conductive structures by aligning a stencil on the active surface, filling the openings with a conductive material and removing the excess with a squeegee (Col. 4, lines 33-60). Clevenger et al. do not teach any method of forming the conductive structures. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Xue et al. into the method taught by Clevenger et al. since it is desirable to use known and reliable methods to form conductive structures.
 Allowable Subject Matter
Claims 3, 5, 10, 11, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/               Primary Patent Examiner, Art Unit 2814